Citation Nr: 9923130	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-00 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 50 percent for 
service-connected PTSD, effective from September 6, 1996, the 
day he filed his claim.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

The Board notes that the veteran filed a timely notice of 
disagreement, received in January 1998, to the November 1997 
RO decision denying entitlement to individual 
unemployability.  The notice of disagreement was submitted on 
a VA Form 9, which also included the substantive appeal on 
the issue of entitlement to an increased evaluation for the 
service-connected PTSD.  However, as no previous disagreement 
to the November 1997 RO decision was filed, the VA Form 9, 
received in January 1998, was recognized as a notice of 
disagreement on the issue of entitlement to individual 
unemployability.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1998).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case or within the remainder of 
the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (1998).  A 
substantive appeal consists of a properly filed VA Form 9 or 
correspondence containing the necessary information and may 
be filed by the veteran personally, or by his representative.  
38 C.F.R. §§ 20.202, 20.301(a) (1998).  The veteran submitted 
no VA Form 9 subsequent to the issuance of the statement of 
the case on the issue of individual unemployability in 
February 1998.  The next correspondence from the veteran or 
his representative showing an intention to pursue an appeal 
on the issue of entitlement to individual unemployability was 
the informal hearing presentation received by the Board in 
March 1999, more than 60 days after the issuance of the 
statement of the case and more than one year after the date 
of mailing of notification of the decision. The informal 
hearing presentation, in the instant case, cannot be a timely 
substantive appeal on the issue of entitlement to individual 
unemployability.  Therefore, while the Board will consider 
whether the veteran is entitled to 100 percent disability 
evaluation for his PTSD (the sole service connected 
disability), the issue of entitlement to individual 
unemployability is not directly before the Board at this 
time.  See YT v. Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 
5 Vet. App. 554 (1993).  However, in light of the fact that 
the veteran has never filed a substantive appeal on this 
issue, and that the Board will be effectively addressing this 
issue in the context of the PTSD claim, the Board finds that 
further development of this issue under Marsh v. West, 
11 Vet. App. 468 (1998) is not warranted.   
   

FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's PTSD is manifested by panic attacks, 
flashbacks, nightmares, and difficulty in establishing and 
maintaining effective work and social relationships. 

3. There is no competent evidence of record that the 
veteran's unemployment is due to his service-connected 
PTSD, but, instead, is due to physical disabilities, 
predominantly his nonservice connected back injury.  

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an initial claim for VA benefits for 
service connection for PTSD in March 1984.  The veteran 
stated that he began to experience loneliness, depression and 
anxiety during his service in Vietnam and these feeling 
continued after his discharge from service.  He attributed 
the break-up of his marriage and his use of drugs and alcohol 
to these symptoms.  By a rating decision in July 1984, the RO 
granted service connection for PTSD with an evaluation of 10 
percent, effective from March 15, 1984.  In June 1986, the RO 
granted an increased evaluation of 30 percent for service-
connected PTSD, effective from March 24, 1986.  In September 
1996, the veteran requested that his service-connected PTSD 
be reevaluated.  

A VA examination for PTSD was conducted in January 1997, and 
the examiner noted review of the veteran's claims file.  The 
veteran reported that he was currently unemployed and was 
living with his girlfriend.  He stated that he was afraid to 
drive and afraid of going outside.  The veteran also stated 
that he preferred not to discuss his combat experiences.  He 
worked in a warehouse until he injured his back and was 
currently receiving Social Security disability benefits.  
The veteran reported that he was married for approximately 
two months in 1975.  It was indicated that he stayed at home 
most of the time, had no friends, and spent much of his time 
watching war movies.  He reported some flashbacks and noted 
that he slept about six hours a day.  He indicated that he 
use to have angry outbursts, but was now able to control 
them.

The examiner reported findings of fair memory and orientation 
to time, place, and person.  The examiner stated that the 
veteran's degree of social inadaptability was moderate and 
the degree of industrial inadaptability was due to physical 
ailments, specifically a back injury.  The veteran reported 
three suicide attempts, more than ten years prior to the 
examination.  The examiner provided diagnoses of PTSD and 
alcohol dependency by history and reported a Global 
Assessment of Functioning (GAF) rating of 60-70.  

At VA outpatient treatment in March 1997, the veteran 
reported anxiety, depression, poor sleep, mental anguish, 
suicidal thoughts, and persistent nightmares.  In May 1997, 
an assessment of anxiety with panic attacks was noted.  

Analysis

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  With 
regard to the indication in the record that the veteran is 
receiving benefits from the Social Security Administration, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that although a Social Security Administration's 
decision with regard to unemployability is not controlling 
for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantially gainful employment.  Martin v. Brown, 
4 Vet. App. 136, 140 (1993); Murinscak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  In Godfrey v. Brown, 7 Vet. App. 398 
(1995), the Court pointed to the importance of Social 
Security Administration determinations even in claims of 
service connection of a disability alleged to have begun 
during the veteran's active service.  In Douglas v. Brown, 
No. 93-428 (U.S. Vet. App. June 26, 1995) (Memorandum 
decision cited for persuasive reasoning per Bethea v. 
Derwinski, 2 Vet.App. 252, 254 (1992)), the Court vacated and 
remanded a decision of the Board for it's failure to retrieve 
these records after it had been given notice of the existence 
of disability benefits being received by the veteran from the 
Social Security Administration.  In Douglas, the appellant 
was seeking service connection for a psychiatric disability.  
However in the veteran's case, he has indicated that he has 
been receiving Social Security Administration benefits since 
1974 for a back injury.  In 1974, the veteran was not service 
connected for PTSD, had not yet filed a claim for PTSD, and 
there is absolutely no indication that the Social Security 
Administration would even have referred to either PTSD or a 
psychiatric disability in their determination of the 
veteran's case.  Based on the undersigned's detailed review 
of the record, it appears the VA has received the pertinent 
medical records associated with the Social Security 
Administration decision in 1974.  Further, neither the 
veteran nor his representative have indicated that records 
from the Social Security Administration would support this 
claim.  As stated by the Court in Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992):

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identify documents that by 
their description would be facially 
relevant and material to the claim.

In light of the above, the Board finds that any medical 
information that the VA would receive from the Social 
Security Administration would either be hopelessly outdated 
and immaterial to the veteran's claim or already associated 
with the claims folder.  Based on the veteran's statements, 
it appears that any Social Security Administration decision 
would only support the denial of this claim.  Thus, a remand 
to the RO for these records is not required under the duty to 
assist mandated by 38 U.S.C.A. § 5107.  In this regard, it is 
important to note that the veteran has undergone a complete 
VA evaluation to determine the nature and extent of his 
service-connected PTSD.  In light of this evaluation, the 
Board has found that the VA has met the duty to assist 
mandated by statute.  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.   Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under to the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  The RO 
considered the old and new criteria in the October 1996 
statement of the case.  The Board will also evaluate the 
veteran's condition under both the old and new criteria.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

The veteran's GAF score indicates mild to moderate difficulty 
in social and occupational functioning.  The Court has 
addressed the importance of GAF scores.  See, i.e., Richard 
v.  Brown, 9 Vet. App. 266, 267-8 (1996) (where the GAF was 
50 and said to be reflective of a serious impairment under 
the diagnostic criteria).  In Carpenter v. Brown, 8 Vet. App. 
240 (1995), the Court recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the 4th edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM IV) in Carpenter, the Board concludes 
that the GAF score and the meaning of the score may be 
considered without prejudice to the veteran.  A GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  On the most 
recent VA examination, the veteran's GAF score was 60 to 70.  
DSM IV equates this score with mild to moderate symptoms, 
which is consistent with comments by the examiners regarding 
the veteran's PTSD.  The Court has noted that a 55-60 score 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter, 8 Vet. App. at 242.       

In the instant case, the VA examiner in January 1997 found 
that the veteran had a moderate degree of social 
inadaptability and the veteran's industrial inadaptability 
was due to physical ailments, predominantly his back injury, 
for which the veteran is not service-connected.  

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 50 percent evaluation 
under both the old and new rating criteria.  Although the 
veteran reported suicidal thoughts in March 1997, the VA 
examiner in January 1997 noted no suicide attempts for more 
than ten years.  In addition, although suicidal ideation is 
one of the criteria for an evaluation of 70 percent under the 
current criteria, the veteran does not demonstrate any of the 
other criteria for a 70 percent evaluation.  There is no 
evidence of record that the veteran's reported panic attacks 
that are "near-continuous" as required under the criteria 
for a 70 percent evaluation.  The veteran reported that he 
was currently able to control his temper outbursts.  There is 
no competent evidence of severe social or industrial 
impairment due to service-connected PTSD, as required for an 
evaluation of 70 percent under the old criteria.  The veteran 
himself has noted little in the way of symptomatology that 
would support an increase in his evaluation. In this regard, 
it is important to note that the Board has not only reviewed 
the most recent VA examination report, but also all medical 
evidence, including past VA psychiatric evaluations.  All of 
these evaluations are consistent with the findings of the 
most recent VA examination and support the denial of this 
claim.  

Although the veteran is unemployed, the evidence 
preponderates against a finding that such is due to the 
veteran's PTSD, but, instead, is due to his nonservice-
connected back injury.  In this context, the Board finds the 
conclusion in the VA medical evaluation in January 1997 is 
entitled to vastly more weight than any other item in the 
record.  Thus, the Board finds that the evidence 
preponderates against an evaluation in excess of 50 percent 
for service-connected PTSD under both the old and criteria.  

In his substantive appeal, the veteran contends that his PTSD 
presents an exceptional or usual disability.  The RO has 
determined that the veteran's PTSD did not render his 
disability picture unusual or exceptional in nature as to 
warrant an increased evaluation on an extraschedular basis 
under the criteria of 38 C.F.R. § 3.321(b)(1).  The Board 
agrees.  The evidence in this case fails to show that the 
veteran's service-connected PTSD causes marked interference 
in any present or potential employment, or that it 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
To the extent that the veteran's employment is impaired by 
his service-connected disability, the evaluation assigned 
herein under the rating schedule contemplates such level of 
interference.  The last record of hospitalization for 
psychiatric treatment was in January 1987.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  A review of the veteran's treatment records 
and evaluations indicates little evidence of panic attacks, 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships due to PTSD.  In other words, 
there is little evidence supporting the current evaluation of 
50 percent.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the current 50 percent assigned for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

